             Case 1:19-cv-02987-MLB Document 19 Filed 09/13/19 Page 1FILED
                                                                      of 1 IN CLERK'SOFFICE
                                                                                                               u.s. D.C. Atlanta
                                                                                                          SEP 13 2019

                      IN THE UNlTED STATES DISTRICT COURT                                             JAMESN. HADEN, Clerk
                                                                                                      8Y'» repUIJ Clerk
                    FOR THE NORTHERN DISTRICT OF GEORGIA
VERNICE COLE,                                             )
                                                          )
Plaintiff,                                                 )                CASE NO.1: 19 CV2987 M I- T3
V.                                                         )

COLLECTION APARTMENTS,                                    )
KRISTEN MCNEAL,                                           )
REGINAL MALCOLM,                                          )
REALP AGE INC, and STEVE WINN, )
                                                          )
        Defendants.                                        )
                                      ~ItD Amended Complaint

Plaintiff Claims The Defendant (s) IS INDEBTED TO PLAINTIFF (S) AS FOIJ.OWS Business or Contractual
Relations, The Collection apartments, Reginal Malcolm agreed to rent upon submission of application and fees.

Reginal Malcolm states RealPage documents "you been evicted in New York 2012" Negligent Misrepresentation,
Libel

REALPAGE (owner Steve Winn), Negligent Misrepresentation False Report, Libel, Violated FCRA provided
erroneous information

Kristin McNeal email states rental history unsatisfactory or insufficient, denied housing Constructive Fraud

That Said is in the amount of $1000 (general damages) $734 (deposits and application fees)

$47,775 (actual lost), punitive damages $100,000 special damages $15,925

Thy Will Be Done... And So It Is    I lZJ...lflrl:   15   MY   J<b,>'fL N   G l-\-lS'TOtZ.y'    ( s   E~~MPlAl2-y

This ~ day of September 2019.



                                                                             Vemice Cole
                                                                            Plaintiff, Pro Se
                          325 Centennial Olympic Park Dr, Atlanta, GA 30313 646-232-4587
